 



EXHIBIT 10.35

SECOND AMENDMENT TO LEASE

     This Second Amendment to Lease Agreement (“Second Amendment”) is to be
effective April 15, 2004 (“Effective Date”), by and between LaSALLE BANK, N.A.
(formerly known as LaSalle National Bank), as Trustee for the Certificateholders
Under the Pooling and Servicing Agreement, dated as of November 27, 1998
“Landlord” and MYOGEN, INC., (“Tenant”). The Tenant and Landlord may be referred
to herein as the “Parties” and either one of them may be referred to herein as a
“Party.”

RECITALS

     A. Church Ranch Business Center, LLC, a Colorado limited liability company,
as landlord (“Original Landlord”) and Tenant entered into that certain Lease
Agreement dated January 1, 2002 (which together with the First Amendment
described below shall be referred to herein as the “Lease”), for the lease of
space designated as Suites 102-107, Building 1, and Suites 209-212, Building 2,
totaling approximately 22,040 gross square feet, in the Church Ranch Business
Center, 7575-7577 West 103rd Avenue, Westminster, Colorado, 80021 (the
“Project”).

     B. Sevo Miller, Inc., as receiver “Receiver” by that certain Order
Appointing Receiver dated June 16, 2003, and Tenant entered into that certain
First Amendment to Lease dated December 2, 2003, to amend the Lease and add
Suite 213, Building 2 (“Additional Space”) to the definition of the Property.

     C. The Landlord is the successor in interest to the Original Landlord.

     D. The Tenant has requested the Landlord to enter into a lease for an
additional 9,734 square feet of space at the Project known as Suite 109,
Building 1 (“Second Additional Space”) and Tenant and Landlord have agreed to
amend the terms of the Lease to permit Tenant to lease the Second Additional
Space.

     In consideration of the mutual agreements set forth herein, the Landlord
and Tenant agree that the Lease will be amended as follows:

     1. Property. As of the Effective Date hereof, the definition of the
“Property,” as defined in Section 1.04 of the Lease is amended to include the
Second Additional Space. The Second Additional Space is depicted on Exhibit A to
this Second Amendment. Except as set forth herein, the Property shall be deemed
to include the Second Additional Space for all purposes under the Lease.

     2. Term. The definition of “Lease Term” as set forth in Section 1.05 shall
be applicable to the Second Additional Space and, therefore, shall end on
February 28, 2007. Notwithstanding the foregoing, Landlord and Tenant
acknowledge and agree that Tenant’s rights pursuant to Section 5 of Exhibit A to
the Lease shall apply to the Second Additional Space.

     3. Base Rent. The Base Rent as described in Section 1.12 (a) of the Lease,
for the Second Additional Space shall be the fixed amount of $5,880.96 per month
(based upon a rate of $7.25 per foot times 9,734 square feet). Tenant
acknowledges that the rate for the Second Additional Space is

 



--------------------------------------------------------------------------------



 



less than the Additional Space because the rear portion of the Second Additional
Space is totally unfinished. Tenant’s obligation to pay Base Rent for the Second
Additional Space shall commence April 15, 2004, and shall continue through the
end of the Lease Term. The initial Base Rent payment for the Second Additional
Space shall be due and payable on or before April 25, 2004.

     4. Other Periodic Payments. As of the Effective Date hereof, Tenant’s pro
rata share as calculated in Section 4.05(e) of the Lease and as set forth in
Section 12(b) of the Lease shall be increased to 30.01% (= (28,242 +
9,734)/126,550).

     5. Acceptance of Second Additional Space. The taking of possession of the
Second Additional Space shall be deemed an acceptance of the same by Tenant in
its “AS IS” condition without any obligation whatsoever on the part of the
Landlord to repair, remodel, reconstruct or modify the Second Additional Space
for Tenant. THERE ARE NO IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE SECOND ADDITIONAL SPACE, OR
OF ANY OTHER KIND ARISING OUT OF THIS SECOND AMENDMENT, AND THERE ARE NO
WARRANTIES WITH RESPECT TO THE SECOND ADDITIONAL SPACE THAT EXTEND BEYOND THOSE
EXPRESSLY STATED IN THIS SECOND AMENDMENT.

     6. Use and Rights. Landlord and Tenant acknowledge and agree that (i)
Tenant shall be entitled to operate in the Second Additional Space in the same
manner as is permitted for all or any portion of the original Property under the
Lease, and (ii) any and all rights that Tenant has with respect to all or any
portion of the original Property shall apply to the Second Additional Space.
Notwithstanding the foregoing or any other provision of the Lease, Tenant will
not be required to remove the tenant improvements which Tenant installs or
constructs in the Premises, provided that Tenant shall be required to remove all
of Tenant’s equipment, supplies, furniture, hazardous materials, inventory,
appliances and other easily movable property, and leave the premises in a “broom
clean condition.”

     7. Construction of Improvements. Landlord hereby consents to Tenant’s build
out of the Second Additional Space in accordance with the plans and
specifications attached hereto as Exhibit A. Landlord hereby consents to
Tenant’s contractor, GTC, and waives any provision in the Lease requiring Tenant
to provide demolition and/or completion bonds.

     8. Counterparts. This Second Amendment may be executed in counterparts and
the parties agree that facsimile signatures shall be sufficient to bind the
parties to the terms hereof.

     9. Definitions and Ratification. Tenant acknowledges that Landlord is not
in default under any term or provision set forth in the Lease as of the date of
this Second Amendment. Capitalized terms in this Second Amendment which are not
expressly defined herein shall have the meanings set forth in the Lease. Except
as amended by this Second Amendment, the Lease is hereby ratified and confirmed.

     [THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

2



--------------------------------------------------------------------------------



 



     The Landlord and Tenant have signed this Second Amendment to be effective
the date first set forth above.

     

  LANDLORD:
 
   

  LaSALLE BANK, N.A. (formerly known as LaSalle National Bank), as Trustee for
the Certificateholders Under the Pooling and Servicing Agreement, dated as of
November 27, 1998
 
   

  By:/s/Pat McEnta

 

--------------------------------------------------------------------------------

 

  Name: Pat McEnta

  Title: Director, Portfolio Management
 
   

  TENANT:
 
   

  MYOGEN, INC.
 
   

  By: /s/ J. William Freytag

 

--------------------------------------------------------------------------------

 

  Name: J. William Freytag

  Title: President & CEO

3



--------------------------------------------------------------------------------



 



Exhibit A

[Floor plan Diagram]

4